Whitfield, 0.
To an action in debt on a judgment regularly obtained, _ the defendant pleaded nil debet. The plaintiff demurred to this plea, and its demurrer was sustained, and judgment followéd for the plaintiff, and defendant appeals. If the defendant desired to plead payment, discharge, or release, of other like matter, it should have so specially pleaded. The plea of nil debet was simply an effort to relitigate the merits of the quesT tion of debt or no debt, and the demurrer was properly sustained. Affirmed.
Per Curiam. For the reasons indicated in the above opinion, that opinion is adopted as the opinion of the court, and the judgment is affirmed.